Citation Nr: 9908688	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran served on active duty from 
March 1943 to September 1945, and was a prisoner of the 
German government from April 10, 1945 to May 3, 1945.  He 
died on September [redacted], 1993.  The appellant is his 
surviving spouse.


FINDINGS OF FACT

1.  The veteran's certificate of death indicates that he died 
on September [redacted], 1993, and that the immediate cause 
of his death was respiratory failure, which was due to, or 
as a consequence of, congestive heart failure.

2.  At the time of the veteran's death, service connection 
had been established for residuals of a low back injury, 
evaluated as 20 percent disabling, and at the time of the 
veteran's death this disability was evaluated 100 percent 
disabling based on a hospitalization for treatment of his 
service connected disability.  

3.  There is no competent medical evidence of a nexus or 
relationship between the cause of the veteran's death and his 
period of active service or a service-connected disability, 
or that a service connected disability contributed 
substantially or materially to the veteran's death.  

4.  There is no competent medical evidence both that nicotine 
dependence caused or contributed to the veteran's death and 
that a link exists between such nicotine dependence and 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Additionally, certain chronic 
diseases, including organic heart disease or cardiovascular-
renal disease, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  See 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

In an October 1997 statement, the appellant attempted to link 
the cause of the veteran's death to his service by indicating 
that the veteran began smoking cigarettes in service and 
continued to do so until 1983 when he developed problems with 
his breathing.  In this regard, in order to have a well-
grounded claim, the appellant must present competent medical 
evidence both that nicotine dependence caused or contributed 
to the veteran's death and that a links exists between such 
nicotine dependence and service.  See VAOPGCPREC 19-97, 62 
Fed. Reg. 37954 (1997).

In this case, the veteran died on September [redacted], 1993. 
His certificate of death lists respiratory failure as the 
immediate cause of death, and congestive heart failure as the 
underlying cause of death.  At the time of the veteran's 
death, service connection was in effect for residuals of a 
low back injury, evaluated as 20 percent disabling, and was 
evaluated on a temporary basis as 100 percent disabling based 
on a hospitalization for treatment of his service connected 
disability.  

With respect to the evidence of record, the claims file 
contains records from VA examinations performed on the 
veteran from September 1987 to October 1987.  These records 
note the veteran was diagnosed with various health problems 
including, but not limited to coronary artery disease and 
hypertension.  Additionally, the claims file includes 
hospitalization records from the VA Medical Center in 
Cleveland, Ohio, dated from June 1993 to the day of the 
veteran's death which indicate he was hospitalized for 
bilateral lower extremity weakness with increased disability 
and inability to ambulate, and difficulty with his bowels 
requiring the release of stool.  Upon examination, the 
veteran was found to have significant diabetes mellitus, 
hypertension, congestive heart failure, a long history of 
tobacco abused having quit four years prior, a lumbar spine 
disability, and urinary and bowel incontinence.  However, 
shortly after admission, the veteran developed acute 
shortness of breath, decompensated congestive heart failure 
and signs of acute aortic insufficiency, and at that time the 
decision was made to treat his aortic insufficiency as he was 
no longer deemed to be a surgical candidate.  During his 
hospitalization, the veteran's condition worsened, and about 
five days prior to his death he developed hemoptysis of 
unknown etiology.  He was found unresponsive and pronounced 
death on September [redacted], 1993

After a review of the evidence of record, the Board 
acknowledges that the evidence shows the veteran had a long 
history of tobacco abuse, having quit about four years prior 
to his death, as well as that the appellant contends the 
veteran began smoking cigarettes in service and continued to 
do so until 1983 when he developed problems with his 
breathing.  However, the Board finds the record is devoid of 
any competent medical evidence showing that the veteran's 
nicotine dependence caused or contributed to his death, and 
that a links existed between his nicotine dependence and his 
service.  As such, the appellant's statements and the above 
discussed medical evidence simply stating that the veteran 
had a long history of tobacco abuse are insufficient to make 
the appellant's claim well grounded.  See VAOPGCPREC 19-97.  
See Grottveit, 5 Vet. App. at 93 (lay testimony cannot 
provide competent medical evidence as to medical etiology or 
medical diagnosis because lay persons are not competent to 
offer medical opinions); Espiritu, 2 Vet. App. at 494.  
Furthermore, even if nicotine dependence was not an element 
of the claim, the appellant would still be required to submit 
competent medical evidence of a link between the veteran's 
death and his smoking in service.  Moreover, the evidence of 
records does not differentiate between the veteran's history 
of smoking during his nearly three and a half years in 
service and his history of forty or more years of smoking 
after service. 

Additionally, there is no competent medical evidence of a 
nexus between the cause of the veteran's death and his 
service-connected low back injury, and there is no competent 
medical evidence showing that the veteran incurred organic 
heart disease or cardiovascular disease during service or 
within one year following service.

The Board acknowledges the appellant's contentions that the 
veteran's death was related to service, and more specifically 
smoking.  However, as the appellant does not appear to have 
had any medical training or expertise, her unsupported 
assertions do not constitute competent evidence of the 
required medical nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (laypersons are not competent to offer 
medical opinions).  See also Grottveit, 5 Vet. App. at 93 
(lay assertions of medical [etiology] cannot constitute 
evidence to render a claim well grounded under section 
5107(a)).  In short, in the absence of competent medical 
evidence of a nexus between the veteran's death and service, 
or to his service-connected disability, the appeal must fail 
as not well grounded. 

In light of the foregoing, the Board finds that the appellant 
has failed to meet her initial burden of submitting evidence 
of a well-grounded claim for service connection for the cause 
of the veteran's death.  As such, the VA is under no further 
duty to assist the appellant in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468 ("there 
is nothing in the text of [38 U.S.C.A.] § 5107 to suggest 
that the [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  Furthermore, the Board is unaware of 
the existence of any relevant evidence, which, if obtained, 
would well ground the appellant's claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that utilized by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  The Board views its discussion as 
sufficient to inform the appellant of the evidence necessary 
to present a well-grounded claim for service connection for 
the cause of the veteran's death.  See McKnight,131 F.3d at 
1485; Robinette, 8 Vet. App. at 77-78.  Simply put, what is 
needed is medical evidence that supports the appellant's 
contentions that the veteran's death was in some way related 
to service.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

